Citation Nr: 1105305	
Decision Date: 02/09/11    Archive Date: 02/18/11               

DOCKET NO.  07-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for right ankle disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  
She also served on various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) while in the 
Army Reserves and Army National Guard until April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and entitlement a total disability rating 
based upon individual unemployability due to service-connected 
disabilities (TDIU) are addressed in the Remand portion of the 
decision below and are remanded to RO.


FINDINGS OF FACT

1.  The evidence of record does not show a current back disorder 
related to the Veteran's military service or to any incident 
therein.

2.  The Veteran's current right ankle disorder, diagnosed as 
chronic right ankle pain with mild degenerative changes, can not 
be reasonably disassociated from her military service.

3.  In May 2007, prior to the promulgation of a decision by the 
Board, the Veteran withdrew her appeal as to the issue of 
entitlement to service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  A back disorder not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Chronic right ankle pain with mild degenerative changes was 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran concerning the issue of entitlement to service connection 
for a bilateral knee disorder have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting service connection for a right ankle 
disorder and for PTSD.  Accordingly, if any error was committed 
with respect to VA's duty to notify or duty to assist as to these 
issues, such error was harmless and need not be further 
considered.  

With respect to the Veteran's claim seeking service connection 
for a back disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's January 2004 and March 2006 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With 
respect to the Dingess requirements, the March 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Accordingly, the RO effectively satisfied the 
notice requirements with respect to this issue.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment and 
service personnel records, and her identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has also obtained a VA medical examination and 
opinion concerning the existence and etiology of the Veteran's 
current back disorder.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who 
conducted the November 2009 VA examination of the spine, had 
reviewed the Veteran's claims folder, including the Veteran's 
inservice and post service treatment records.  In addition, the 
VA examiner performed a physical examination of the Veteran, 
which included obtaining a history of her back condition directly 
from the Veteran.  Based upon this review and examination, the VA 
examiner opined that it was less likely than not that the 
Veteran's current back disorder was related to her military 
service.  In support of this opinion, the VA examiner noted that 
the Veteran was treated on just one occasion for back pain during 
service, and that subsequent inservice treatment records and 
multiple inservice physical examinations were silent as to any 
complaints or findings of an ongoing back problem.  The VA 
examiner further noted that while an April 1981 physical 
examination noted the Veteran's complaints of recurrent back 
pain, as well as a history of having undergone a laminectomy in 
February 1976, the surgical treatment records were not in the 
Veteran's claims folder, and there was no service treatment 
records referencing inservice back treatment.  Thus, the VA 
examiner has provided a supporting rationale for the opinion 
provided.

As for the records relating to the Veteran's February 1976 
laminectomy, the Veteran was asked to identify all treatment 
providers she has seen for her back disorder in a January 2004 
letter from the RO.  Moreover, the RO requested these specific 
treatment records in a March 2008 letter to the Veteran.  
However, the Veteran did not respond with the information 
required to obtain these records, and the RO was therefore unable 
to obtain these records.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion concerning this issue has been met.  38 C.F.R. § 
3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National Guard 
of any state.  38 U.S.C.A. §§ 101(22) (West 2002); 32 U.S.C.A. 
§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3) (2010).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

A. Back Disorder

Although currently shown to have a back disorder, diagnosed as 
multilevel degenerative disc disease of the lumbar spine, the 
probative evidence of record does not attribute the Veteran's 
current back disorder to her military service.  

Historically, the Veteran served on active duty in the Army from 
August 1966 to April 1969, as well as on various periods of 
ACDUTRA and INACDUTRA in the Army Reserves and National Guard 
until 1985.  

The Veteran is presumed to have entered into military service 
with a normal spine.  Her July 1966 enlistment examination noted 
that her spine was normal.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2010).  

A review of her service treatment records failed to show a 
chronic back disorder having been incurred during service.  A 
December 1966 treatment report noted that the Veteran had twisted 
her right ankle while walking down the stairs.  The report also 
noted complaints of knee and lower back pain.  The report was 
silent as to any diagnosed back disorder, and no follow up 
treatment for a back disorder was indicated.  Thereafter, the 
Veteran's April 1969 separation examination reported that her 
spine was normal.  Moreover, the Veteran denied having any 
history of recurrent back pain on a medical history report 
completed in April 1969.  

Although the Veteran subsequently served in the Army Reserves and 
National Guard until 1985, there are no military service records 
indicating that she injured her back at any time while on ACDUTRA 
or INACDUTRA.  Physical examinations in November 1972 and in 
November 1974 both listed her spine as normal.  Moreover, the 
Veteran denied having any history of recurrent back pain on 
medical history forms completed at the time of these 
examinations.  

The first reference to any back disorder after December 1966 is 
on an April 1981 quadrennial physical examination, over 14 years 
later.  This examination report noted the Veteran's history of 
having undergone a laminectomy of L4-L5 in February 1976.  While 
noting this history, the Veteran's service treatment and service 
personnel records are silent as to any back injury having been 
incurred during a period of ACDUTRA or INACDUTRA.

At the May 2007 hearing before the RO, the Veteran testified that 
her February 1976 laminectomy was performed by private physician 
in Moline, Illinois.  Although specifically requested by the RO 
in March 2008 letter, the Veteran failed to provide the necessary 
information and records release form which would permit the RO to 
obtain these records.

Following the April 1981 physical examination report, the next 
reference to a back disorder was not until 2001.  Moreover, 
evidence at this time related to treatment for back pain 
following a post service motor vehicle accident. 

In addition to no evidence of a chronic back disorder in service, 
there is also no nexus shown between the Veteran's current back 
disorder and her military service.  The Veteran's statements are 
competent evidence as to her observations concerning the 
manifestation of symptoms relating to a back disorder.  However, 
the Board finds the probative value of her contentions to be 
significantly reduced by the inconsistencies of the Veteran's 
statements.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) (determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
and inconsistency with other evidence of record).  While the 
Veteran alleges that she continued to have back problems 
following her initial treatment for low back pain in December 
1966, her service treatment records are completely silent as to 
any ongoing complaints of or treatment for low back pain.  
Moreover, physical examinations in November 1972 and November 
1974 listed her spine as normal, and the Veteran denied having 
any history of recurrent lower back pain in medical history forms 
completed at the time of these examinations.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

In addition, the Board finds no probative value as to the 
Veteran's contentions that she re-injured her back while on 
military training in the reserves.  The Veteran has been very 
vague as to the timing and circumstances of her claimed re-injury 
to her back in 1975 or 1976.  In addition, the Veteran failed to 
provide the necessary information which would permit the RO to 
obtain the records relating to the Veteran's 1976 laminectomy.  
Moreover, service treatment records are completely silent as to 
any additional injury to the back after December 1966.

In contrast to the Veteran's contentions is the medical opinion 
contained within the September 2009 VA examination of the spine.  
This opinion was provided by a VA physician and was predicated on 
a full reading of the Veteran's claims file.  The VA examination 
report further noted the Veteran's statements concerning her back 
disorder, and included a summary of her pertinent medical 
records.  Following a physical examination, the report concluded 
with a diagnosis of multilevel degenerative disc disease of the 
lumbar spine.  Based upon this review, the VA examiner opined 
that it was "less likely than not" that the Veteran's current 
back disorder was due to her low back treatment during service.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In rendering 
this opinion, the VA examiner noted that the Veteran's service 
treatment records reflect only a single incident of treatment for 
low back pain in December 1966.  The examiner further noted that 
no additional treatment was shown, and subsequent physical 
examinations were negative for back problems.  Finally, the VA 
examiner noted that while an April 1981 physical examination 
report noted the Veteran's history of a February 1976 
laminectomy, this was many years after the Veteran's initial 
injury in December 1966, and this was not shown to be related her 
military service.  Under these circumstances, this opinion is 
found to be the most probative evidence herein.   

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Ankle Disorder

The Veteran's service records revealed treatment for a right 
ankle disorder on multiple occasions.  A December 1966 treatment 
report noted that the Veteran had fallen and sprained her right 
ankle.  Physical examination revealed tenderness over the lateral 
malleolus and lateral metatarsals.  The Veteran was assigned to 
light duty and prescribed ice to treat the sprain.  Thereafter, a 
May 1967 treatment report noted that the Veteran's right ankle 
had twisted while on a step.  Physical examination revealed of 
the right ankle revealed slight tenderness.  X-ray examination of 
the right ankle revealed a small piece of bone in the joint space 
between the tibia and talus, which the report noted had also been 
present in a December 1966 x-ray examination of the right ankle.  
The report concluded with a diagnosis of right ankle sprain.  A 
June 1967 treatment report noted that the Veteran had a chipped 
bone in the right ankle.  The report noted that the Veteran's 
right foot cast had been removed a couple weeks earlier, and that 
she was having swelling and pain in the right ankle.  A 
subsequent treatment report in June 1967 noted that the Veteran's 
right ankle remained tender and swollen, and that the right ankle 
was placed back in a short leg walking cast.  A June 1967 profile 
report noted that the Veteran was placed on limited duty status 
for a thirty day period.  A September 1968 treatment report noted 
that the Veteran had twisted her right ankle in a fall the day 
before.  The report concluded with an impression of right ankle 
sprain, and noted that the Veteran's ankle was placed in a short 
leg walking cast.

Post service treatment records reflect right ankle treatment 
beginning in February 2002.  In November 2009, the Veteran 
underwent a VA examination for joints.  During the examination, 
the Veteran reported a history of right ankle instability since 
her inservice right ankle injury.  She further reported that her 
right ankle easily sprained and twisted, and that she had begun 
to wear a right ankle brace for stability.  Physical examination 
of the right ankle revealed crepitus, tenderness, pain at rest, 
and guarded movement.  X-ray examination of the right ankle 
revealed small osteophytes anteriorly at the tibiotalar joint, 
and a plantar calcaneal spur.  The examination report concluded 
with a diagnosis of chronic right ankle pain, with mild 
degenerative changes.  In discussing the etiology of this 
condition, the VA examiner opined that a medical opinion linking 
the Veteran's current right ankle disorder to her military 
service could not be provided without resorting to mere 
speculation.  In support of this contention, the VA examiner 
noted that there was a long gap in time between the Veteran's 
inservice treatment records and her initial post service 
treatment in 2002.  

After reviewing the evidence of record, the Board finds that the 
Veteran's current right ankle disorder, diagnosed as chronic 
right ankle pain with mild degenerative changes, can not be 
reasonably disassociated from this military service.  In making 
this decision, the Board finds the contentions provided by the 
Veteran concerning the onset of her right ankle symptoms to be 
both competent and credible.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (noting that the appellant is competent 
to testify regarding symptoms capable of lay observation); see 
also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that 
determination of credibility is a function of the Board).  At her 
May 2007 hearing before the RO, and in various statements filed 
in support of her claim, the Veteran alleged that she continued 
to have right ankle problems ever since her initial inservice 
right ankle injury.  The Veteran's service treatment records 
reflect multiple incidents of treatment for a right ankle 
disorder.  In addition, multiple inservice x-ray examinations of 
the right ankle revealed a small piece of bone in the joint space 
between the tibia and talus.  More recent treatment records 
reflect a diagnosis of chronic right ankle pain, with mild 
degenerative changes, and a current x-ray examination of the 
right ankle revealed small osteophytes anteriorly at the 
tibiotalar joint, as well as a plantar calcaneal spur.  

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has a right ankle disorder which 
was incurred during her active military service.  Accordingly, 
service connection for a right ankle disorder, diagnosed as 
chronic right ankle pain, with mild degenerative changes, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

C. Bilateral Knee Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In May 2007, the Veteran filed to withdraw from 
appeal the issue of entitlement to service connection for a 
bilateral knee disorder; hence, there remains no allegation of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the issue of entitlement to service connection for a 
bilateral knee disorder, and the appeal of this issue is 
dismissed.


ORDER

Service connection for a back disorder is denied.

Service connection for a right ankle disorder is granted.

The issue of entitlement to service connection for a bilateral 
knee disorder is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for a 
psychiatric disorder, to include PTSD, and entitlement to TDIU.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A. Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims has held 
that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009), with 75 Fed. Reg. 39843 
(2010).

Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD 
claim is based on inservice personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes. 

Cases involving allegations of a personal assault fall within the 
category of situations in which it is not unusual for there to be 
an absence of service records documenting the events of which the 
Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).  Personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking.  
Service records may not contain evidence of personal assault, and 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible supporting evidence of 
an in-service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to 
include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be sought. 

In support of her claim, the Veteran has reported multiple 
inservice stressors which she contends led to her current PTSD.  
Specifically, she reported: (1) having served as a nurse in the 
hospital where her fiancé was sent to be treated for extensive 
burn wounds, a condition which resulted in the fiancé's death on 
January 1, 1968; (2) having been the victim of a rape by a 
unidentified captain on New Year's Eve, December 31, 1967; (3) 
having been stalked and sexually assaulted by a medical corpsman; 
and (4) having been threatened and harassed by lesbian service 
members while stationed in Germany.

The stressors claimed by the Veteran are not related to military 
combat.  Accordingly, the Veteran's assertions of service 
stressors are not sufficient to establish their occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Based upon a review of the Veteran's claims file, the Board finds 
that the Veteran's claimed stressors of having served as a nurse 
in the hospital where her fiancé had been sent to be treated for 
extensive burn wounds, which eventually resulted in his death, as 
well as the claimed stressor of having been having been stalked 
and personally assaulted by a medical corpsman to have been 
verified.  

Specifically, the Veteran contends that her fiancé arrived at the 
hospital where she was stationed with severe burn wounds incurred 
in Vietnam in late December 1967.  At the May 2007 hearing before 
the RO, the Veteran testified that she spent several days with 
her fiancé while he attempted to recover.  She indicated that he 
encouraged her to go out for New Year's Eve, and that she had 
made plans to meet with his parents the following day.  On New 
Year's Day, she reported that her fiancé's family did not show up 
for their planned meal, at which time she learned that her fiancé 
had died of his wounds during the night.

In support of her contentions, the Veteran submitted a copy of a 
telegram she received indicating that her fiancé had been 
seriously injured when a flash fire erupted resulting in second 
and third degree burns to 54 percent of her body.  In addition, a 
lay statement was received in April 2007 from a fellow service 
member, who indicated she was inducted into the Woman's Army 
Corps along with the Veteran, that she was the Veteran's roommate 
until April 1968, that the Veteran had been engaged during 
service, that the Veteran's fiancé was severely burned during 
service, and that he died as a result of these injuries.  She 
then indicated that this, as well as other things, happened to 
the Veteran that caused her great distress, resulting in 
nightmares, anxiety, and depression.  The Veteran also submitted 
a newspaper article noting burn injuries incurred by her fiancé 
while in Vietnam.  

As for her stressor of having been stalked and sexually assaulted 
by a medical corpsman, the Board finds that the stressor of being 
stalked and personally assaulted to be adequately verified by an 
April 1968 service treatment report.  The April 1968 service 
treatment report noted that the Veteran expressed suicidal 
thoughts.  The report also noted that she had been involved in an 
altercation with a boy earlier, and that she had been struck 
several times and pushed up against a wall.  The report noted 
that she was emotionally upset and hyperventilating.  It also 
concluded with an impression of hyperventilation and bruise to 
the left anterior chest.  Accordingly, these records corroborate 
a personal assault, but not a sexual assault.

A review of the current medical evidence of record revealed 
multiple diagnoses of PTSD and major depression.  Specifically, 
VA examinations for PTSD in September 2006 and January 2008 
concluded that the Veteran had PTSD and major depression.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is present 
at the time the claim is filed or during the pendency of the 
claim, even if the disability resolves prior to adjudication).  A 
January 2010 VA examination for PTSD found that the Veteran had 
been misdiagnosed with PTSD, and that her appropriate diagnosis 
was solely major depression.  

A review of these VA examinations, however, indicates that the VA 
examiners failed to adequately consider whether the Veteran's 
psychiatric disorders were the result of her now verified 
stressors.  Under these circumstances, the RO should afford the 
Veteran for a new VA examination to ascertain whether any current 
psychiatric disorder found is related to her military service, 
including specifically the stressors verified herein.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
Veteran with an examination in a service connection claim, the 
examination must be adequate).  

B.  TDIU Claim

The Board's decision above has granted service connection for a 
right ankle disorder.  This represents a material change to the 
facts relating to the issue of entitlement to TDIU.  See 38 
C.F.R. § 19.31 (2010); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that when a determination on one issue could have 
a significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together).  Accordingly, remand is required 
for RO consideration of the issue of entitlement to TDIU, 
including consideration of the Board decision herein.

After reviewing the Veteran's claims file, the Board finds that 
the Veteran has not received a proper notice letter from the RO 
concerning her TDIU claim.  Accordingly, the RO must provide the 
Veteran with a letter satisfying the duty to notify provisions 
with respect to her claim of entitlement to TDIU.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated her for PTSD during the course of 
this appeal.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims file.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
she is ultimately responsible for providing 
the evidence.  The Veteran and her 
representative must then be given an 
opportunity to respond.  

2.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to her claim of 
entitlement to TDIU, it should also 
include a request for the Veteran to 
complete an updated VA Form 21-8940 
(Veteran's Application for Increased 
Compensation Based on Unemployability).

3.  When the above action has been 
completed, the Veteran must be provided 
with a VA examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder found, including PTSD.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The VA examiner must be 
informed that the Veteran's claimed 
stressors of (1) having served as a nurse 
in the hospital where her fiancé was sent 
to be treated for extensive burn wounds, a 
condition which resulted in the fiancé's 
death on January 1, 1968; and (2) having 
been stalked by a medical corpsman and in 
an altercation with the stalker, wherein 
she was struck several times and pushed up 
against a wall, have been verified, and the 
examiner must be instructed that only these 
events may be considered for the purpose of 
determining whether exposure to a verified 
in-service stressor has resulted in the 
current psychiatric symptoms.  

The examination report must include a 
detailed account of all pathology found to 
be present.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether the Veteran's claimed 
stressors found to be established by the 
record were sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or both of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.  
If any psychiatric disorder other than PTSD 
is found, the VA examiner must opine as to 
whether that psychiatric disorder is 
related to the Veteran's military service, 
to include as due to any incidents therein.  
The report of examination must include a 
complete rationale for all opinions 
expressed.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The RO must then readjudicate the 
issues of remaining on appeal.  If either 
claim on appeal remains denied, the Veteran 
and her representative must be provided a 
supplemental statement of the case.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


